Exhibit 10.1

 

TETRALOGIC PHARMACEUTICALS CORPORATION

 

AT-THE-MARKET EQUITY OFFERING SALES AGREEMENT

 

March 13, 2015

 

GUGGENHEIM SECURITIES, LLC

330 Madison Avenue

New York, NY 10017

 

Ladies and Gentlemen:

 

TetraLogic Pharmaceuticals Corporation, a corporation organized under the laws
of the State of Delaware (the “Company”), proposes, subject to the terms and
conditions stated herein, to issue and sell from time to time to or through
Guggenheim Securities, LLC (“Guggenheim Securities”), as sales agent and/or
principal, shares (the “Shares”) of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”), having an aggregate offering price of up
to $25,000,000 (the “Maximum Amount”) on the terms set forth in Section 2 of
this Sales Agreement (this “Agreement”).  The Company agrees that whenever it
determines to sell Shares directly to Guggenheim Securities as principal, it
will enter into a separate agreement (each, a “Terms Agreement”) in
substantially the form of Annex I hereto.

 

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement under the Securities Act of 1933, as
amended (the “1933 Act”), and such registration statement sets forth the
material terms of the offering, sale and plan of distribution of the Shares and
contains additional information concerning the Company and its business. As used
herein, “Registration Statement” means such registration statement, as amended
at the time of such registration statement’s effectiveness for purposes of
Section 11 of the 1933 Act, including (1) all documents filed as a part thereof
or incorporated, or deemed to be incorporated, by reference therein and (2) any
information contained or incorporated by reference in a prospectus filed with
the Commission pursuant to Rule 424(b) under the 1933 Act, to the extent such
information is deemed, pursuant to Rule 430B or Rule 430C under the 1933 Act, to
be part of the registration statement at the effective time. “Base Prospectus”
means the prospectus dated January 15, 2015, filed as part of the Registration
Statement, including the documents incorporated by reference therein as of the
date of such prospectus; “Prospectus Supplement” means the most recent
prospectus supplement relating to the Shares, to be filed by the Company with
the Commission pursuant to Rule 424(b) under the 1933 Act on or before the
second business day after the date of its first use in connection with a public
offering or sale of Shares pursuant hereto (or such earlier time as may be
required under the 1933 Act), in the form furnished by the Company to Guggenheim
Securities in connection with the offering of the Shares; “Prospectus” means the
Prospectus Supplement (and any additional prospectus supplement prepared in
accordance with the provisions of this Agreement and filed in accordance with
the provisions of Rule 424(b)) together with the Base Prospectus attached to or
used with the Prospectus Supplement; and “Permitted Free Writing Prospectuses”
has the meaning set forth in Section 1(b). Any reference herein to the
Registration Statement, the Base Prospectus, the Prospectus Supplement or the
Prospectus shall, unless otherwise stated, be deemed to refer to and include the
documents, if any, incorporated, or deemed to be

 

--------------------------------------------------------------------------------


 

incorporated, by reference therein (the “Incorporated Documents”), including,
unless the context otherwise requires, the documents, if any, filed as exhibits
to such Incorporated Documents. Any reference herein to the terms “amend,”
“amendment” or “supplement” with respect to the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus shall, unless stated
otherwise, be deemed to refer to and include the filing of any document under
the Securities Exchange Act of 1934, as amended, and the rules and regulations
of the Commission thereunder (collectively, the “1934 Act”) on or after the
initial effective date of the Registration Statement or the date of the
Prospectus or such Permitted Free Writing Prospectus, as the case may be, and
deemed to be incorporated therein by reference.

 

Section. 1                                          Representations and
Warranties.  The Company represents and warrants to, and agrees with, on and as
of (i) the date hereof, (ii) each date on which the Company accepts a Sales
Notice (as defined in Section 2(g)(i)) (such date, a “Time of Acceptance”) or
executes or delivers a Terms Agreement, (iii) each Time of Sale (as defined in
Section 1(a)), (iv) each Settlement Date and (v) each Bring-Down Delivery Date
(as defined in Section 3(k))(each such date listed in (i) through (v), a
“Representation Date”) as follows:

 

(a)                                 Compliance with Registration
Requirements.  The Registration Statement is a shelf registration statement that
has been filed with the Commission not earlier than three years prior to the
date hereof; there is no order preventing or suspending the use of the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus,
and, to the knowledge of the Company, no proceeding for that purpose or pursuant
to Section 8A of the 1933 Act against the Company or related to the offering has
been initiated or threatened by the Commission; no notice of objection of the
Commission to the use of such Registration Statement pursuant to
Rule 401(g)(2) under the 1933 Act has been received by the Company; the
Registration Statement complied when it initially became effective, complies as
of the date hereof and, as then amended or supplemented, as of each other
Representation Date will comply, in all material respects, with the requirements
of the 1933 Act; the conditions to the use of Form S-3 in connection with the
offering and sale of the Shares as contemplated hereby have been satisfied; the
Registration Statement meets, and the offering and sale of the Shares as
contemplated hereby complies with, the requirements of Rule 415 under the 1933
Act (including, without limitation, Rule 415(a)(5)); the Prospectus complied or
will comply, at the time it was or will be filed with the Commission, and will
comply, as then amended or supplemented, as of each Representation Date (other
than the date hereof), in all material respects, with the requirements of the
1933 Act; the Registration Statement did not, as of the time of its initial
effectiveness, and does not or will not, as then amended or supplemented, as of
each Representation Date, contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading; as of each Representation Date (other than
the date hereof), the Prospectus, as then amended or supplemented, together with
all of the then issued Permitted Free Writing Prospectuses, if any, will not
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representation or warranty with respect to any
statement or omission in the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus in reliance upon and in conformity with
information

 

2

--------------------------------------------------------------------------------


 

concerning Guggenheim Securities and furnished in writing by or on behalf of
Guggenheim Securities expressly for use in the Registration Statement, the
Prospectus or such Permitted Free Writing Prospectus (it being understood that
such information consists solely of the information specified in Section 20). As
used herein, “Time of Sale” means (i) with respect to each offering of Shares
pursuant to this Agreement, the time of Guggenheim Securities’ initial entry
into contracts with investors for the sale of such Shares and (ii) with respect
to each offering of Shares pursuant to any relevant Terms Agreement, the time of
sale of such Shares.

 

(b)                                 Prospectuses. Prior to the execution of this
Agreement, the Company has not, directly or indirectly, offered or sold any of
the Shares by means of any “prospectus” (within the meaning of the 1933 Act) or
used any “prospectus” (within the meaning of the 1933 Act) in connection with
the offer or sale of the Shares, in each case other than the Base Prospectus.
The Company represents and agrees that, unless it obtains the prior consent of
Guggenheim Securities, until the termination of this Agreement, it has not made
and will not make any offer relating to the Shares that would constitute an
“issuer free writing prospectus” (as defined in Rule 433 under the 1933 Act) or
that would otherwise constitute a “free writing prospectus” (as defined in
Rule 405 under the 1933 Act). Any such free writing prospectus relating to the
Shares consented to by Guggenheim Securities is hereinafter referred to as a
“Permitted Free Writing Prospectus.” The Company represents that it has complied
and will comply in all material respects with the requirements of Rule 433 under
the 1933 Act applicable to any Permitted Free Writing Prospectus, including
timely filing with the Commission where required, legending and record keeping.
The conditions set forth in one or more of subclauses (i) through (iv),
inclusive, of Rule 433(b)(1) under the 1933 Act are satisfied, and the
registration statement relating to the offering of the Shares contemplated
hereby, as initially filed with the Commission, includes a prospectus that,
other than by reason of Rule 433 or Rule 431 under the 1933 Act, satisfies the
requirements of Section 10 of the 1933 Act; neither the Company nor Guggenheim
Securities is disqualified, by reason of Rule 164(f) or (g) under the 1933 Act,
from using, in connection with the offer and sale of the Shares, “free writing
prospectuses” (as defined in Rule 405 under the 1933 Act) pursuant to Rules 164
and 433 under the 1933 Act; the Company is not an “ineligible issuer” (as
defined in Rule 405 under the 1933 Act) as of the eligibility determination date
for purposes of Rules 164 and 433 under the 1933 Act with respect to the
offering of the Shares contemplated by the Registration Statement.

 

(c)                                  Incorporated Documents. The Incorporated
Documents, when they were filed with the Commission, conformed in all material
respects to the requirements of the 1933 Act or the 1934 Act, as applicable, and
none of such documents contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and any further documents so filed and incorporated by
reference in the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus, when such documents become effective or are filed with the
Commission, as the case may be, will conform in all material respects to the
requirements of the 1933 Act or the 1934 Act, as applicable, and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the

 

3

--------------------------------------------------------------------------------


 

statements therein, in light of the circumstances under which they were made,
not misleading.

 

(d)                                 Incorporation and Good Standing of the
Company and its Subsidiaries.  The Company has been duly organized and is
validly existing under the laws of Delaware and has the corporate power and
authority to lease and operate its properties and to conduct its business as
described in the Registration Statement and the Prospectus, and to enter into
and perform its obligations under this Agreement.  Each of the Company’s
subsidiaries (each, a “Subsidiary,” and collectively, the “Subsidiaries”) has
been duly organized and is validly existing, in good standing, where applicable,
under the laws of its jurisdiction of organization and has the requisite power
and authority to lease and operate its properties and to conduct its business as
described in the Registration Statement and the Prospectus. The Company and each
of its Subsidiaries is duly qualified as a foreign corporation or other business
entity to transact business and is in good standing, where applicable, in each
jurisdiction in which such qualification is required, whether by reason of the
leasing of property or the conduct of business, except for such jurisdictions
where the failure to so qualify or to be in good standing would not reasonably
be expected to, individually or in the aggregate, result in any material adverse
change, or any development involving a material adverse change, in or affecting
the current business, prospects, financial position, stockholders’ equity, or
results of operations of the Company and its Subsidiaries, taken as a whole, or
the Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement (a “Material Adverse Change”). The Company owns
or controls, directly or indirectly, only the following corporations,
partnerships, limited liability partnerships, limited liability companies,
associations or other entities:  TetraLogic Research and Development
Corporation, a Delaware corporation, and Shape Pharmaceuticals Pty. Ltd., an
Australian corporation. All of the issued and outstanding capital stock of each
Subsidiary has been duly authorized and validly issued, is fully paid and
non-assessable and is owned by the Company, directly or through other
Subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance, or claim, except for such security interests, mortgages, pledges,
liens, encumbrances and claims that would not reasonably be expected to result
in a Material Adverse Change.

 

(e)                                  Capitalization and Other Capital Stock
Matters.  The Company has an authorized capitalization as set forth in the
Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus. All of the Shares conform to the description thereof contained in
the Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus. The form of certificates for the Shares conforms to the corporate
law of Delaware and to any requirements of the Company’s organizational
documents. Subsequent to the respective dates as of which information is given
in the Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus, except as otherwise specifically stated therein or in this
Agreement, the Company has not: (i) issued any securities; (ii) incurred any
liability or obligation, direct or contingent, for borrowed money; or
(iii) declared or paid any dividend or made any other distribution on or in
respect to its capital stock. The description of the Company’s stock option,
stock bonus, and other stock plans or arrangements, and the options or other
rights granted thereunder, set forth in the Registration Statement, the
Prospectus and any Permitted Free Writing Prospectus,

 

4

--------------------------------------------------------------------------------


 

accurately and fairly presents the information required to be shown with respect
to such plans, arrangements, options, and rights.

 

(f)                                   Authorization of the Shares.  The
outstanding shares of Common Stock of the Company have been duly authorized and
validly issued and are fully paid and non-assessable; the Shares to be issued
and sold by the Company have been duly authorized and when issued and paid for
as contemplated herein will be validly issued, fully paid and non-assessable;
and no preemptive or similar rights of stockholders exist with respect to any of
the Shares or the issue and sale thereof. Neither the filing of the Registration
Statement nor the offering or sale of the Shares as contemplated by this
Agreement gives rise to any rights, other than those which have been waived or
satisfied, for or relating to the registration of any shares of Common Stock.

 

(g)                                  Due Execution, Delivery and Performance of
the Agreement.  The execution and delivery of, and the performance by the
Company of its obligations under, this Agreement has been duly and validly
authorized by all necessary corporate or similar applicable action on the part
of the Company, and this Agreement has been duly executed and delivered by the
Company.

 

(h)                                 No Violation.  Neither the Company nor any
Subsidiary is, (i) in violation of its certificate of incorporation, by-laws or
other organizational documents, as applicable, (ii) in violation of or in
default under any agreement, lease, contract, indenture or other instrument or
obligation to which it is a party or by which it, or any of its properties, is
bound or (iii) in violation of any law, order, rule or regulation judgment,
order, writ or decree applicable to it of any court or of any government,
regulatory body or administrative agency or other governmental body having
jurisdiction over it, or any of their properties or assets, except in the case
of clauses (ii) and (iii), for such violations or defaults as would not
reasonably be expected to result in a Material Adverse Change.

 

(i)                                     No Further Government Authorizations or
Approvals Required.  Each approval, consent, order, authorization, designation,
declaration or filing by or with any regulatory, administrative or other
governmental body necessary in connection with the execution and delivery by the
Company of this Agreement and the consummation of the transactions herein
contemplated has been obtained or made and is in full force and effect (except
such additional steps as may be required by the Commission, the Financial
Industry Regulatory Authority, Inc. (“FINRA”) or such additional steps as may be
necessary to qualify the Shares for public offering by the Underwriters under
state securities or Blue Sky laws).

 

(j)                                    Independent Accountants.  Each of Ernst &
Young LLP and EisnerAmper LLP, who have certified certain of the financial
statements filed with the Commission included in or incorporated by reference in
the Prospectus, is an independent registered public accounting firm with respect
to the Company within the meaning of the 1933 Act and the applicable rules and
regulations and the Public Company Accounting Oversight Board (United States) as
required by the 1933 Act and the 1934 Act.

 

(k)                                 No Defaults.  The execution and delivery of
this Agreement and the consummation of the transactions herein contemplated and
the fulfillment of the terms hereof do not and will not conflict with or result
in a breach of any of the terms or provisions of, or constitute a default under,
(i) any indenture, mortgage, deed of trust or

 

5

--------------------------------------------------------------------------------


 

other agreement or instrument to which the Company or any Subsidiary is a party
or by which the Company or any Subsidiaries or any of their respective
properties is bound, (ii) or of the certificate of incorporation, by-laws or
other organizational documents, as applicable, of the Company or any Subsidiary
or (iii) any law, order, rule or regulation judgment, order, writ or decree
applicable to the Company or any Subsidiary of any court or of any government,
regulatory body or administrative agency or other governmental body having
jurisdiction over the Company or such Subsidiary, or any of their properties or
assets; except in the case of clauses (i) and (iii) for such conflicts, breaches
and defaults that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Change.

 

(l)                                     No Actions. There is no legal,
governmental, administrative or regulatory investigation, action, suit, claim or
proceeding pending or, to the knowledge of the Company, threatened against the
Company or any Subsidiary, or to which any property of the Company or any
Subsidiary is, or to the knowledge of the Company, would reasonably be expected
to be, subject, before any court or regulatory or administrative agency or
otherwise which if determined adversely to the Company or any Subsidiary would,
individually or in the aggregate, result in a Material Adverse Change or
adversely affect the consummation of the transactions contemplated hereby. There
are no current or pending legal, governmental, administrative or regulatory
investigations, actions, suits, claims or proceedings that are required under
the 1933 Act to be described in the Registration Statement, the Prospectus or
any Permitted Free Writing Prospectus that are not so described. There are no
statutes, regulations or contracts or other documents that are required under
the 1933 Act to be filed as exhibits to the Registration Statement or described
in the Registration Statement, the Prospectus or any Permitted Free Writing
Prospectus that are not so filed as exhibits to the Registration Statement or so
described.

 

(m)                             Properties.  The Company and its Subsidiaries
have good and marketable title to all of the properties and assets reflected in
the financial statements included or incorporated by reference in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus,
subject to no lien, mortgage, pledge, charge or encumbrance of any kind except
those reflected in such financial statements or described in the Registration
Statement, the Prospectus and any Permitted Free Writing Prospectus or which
(i) do not materially interfere with the use made and proposed to be made of
such property by the Company and its Subsidiaries or (ii) would not,
individually or in the aggregate, result in a Material Adverse Change. The
Company and its Subsidiaries occupy their respective leased properties under
valid and binding leases conforming in all material respects to the description
thereof, if applicable, set forth in the Registration Statement, the Prospectus
or any Permitted Free Writing Prospectus.

 

(n)                                 Financial Statements.  The financial
statements of the Company, together with related notes and schedules included or
incorporated by reference in the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus, comply in all material respects with the
applicable requirements of the 1933 Act and present fairly the financial
position and the results of operations and cash flows of the Company, at the
indicated dates and for the indicated periods. Such financial statements and
related schedules have been prepared in accordance with United States generally
accepted principles of accounting (“GAAP”), consistently applied throughout the
periods

 

6

--------------------------------------------------------------------------------


 

involved, except as disclosed therein, and all adjustments necessary for a fair
presentation of results for such periods have been made. The other financial
information included in the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus present fairly the information shown therein
and such information has been compiled on a basis consistent with the financial
statements presented therein and the books and records of the Company. The pro
forma financial information included in or incorporated by reference in the
Registration Statement, the Prospectus and any Permitted Free Writing Prospectus
present fairly the information shown therein, have been prepared in accordance
with the Commission’s rules and guidelines with respect to pro forma financial
statements, have been properly compiled on the pro forma bases described
therein, and the assumptions used in the preparation thereof are reasonable and
the adjustments used therein are appropriate to give effect to the transactions
or circumstances referred to therein. All disclosures contained in the
Registration Statement, the Prospectus and any Permitted Free Writing Prospectus
regarding “non-GAAP financial measures” (as such term is defined by the
rules and regulations of the Commission) comply with Regulation G of the 1934
Act and Item 10 of Regulation S-K under the 1933 Act, to the extent applicable.
The Company does not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations), not disclosed in the
Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus. There are no financial statements (historical or pro forma) that are
required to be included in the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus that are not included or incorporated by
reference therein as required.

 

(o)                                 No Material Adverse Change.  Since the date
of the most recent financial statements included or incorporated by reference in
the Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus, (i) there has not been any Material Adverse Change, (ii) there has
not been any material transaction entered into or any material transaction that
is probable of being entered into by the Company or any Subsidiary, other than
transactions in the ordinary course of business and changes and transactions
described in the Registration Statement, the Prospectus and any Permitted Free
Writing Prospectus, as each may be amended or supplemented, and (iii) neither
the Company nor any Subsidiary has sustained any loss or interference with its
business that is material to the Company and its Subsidiaries, taken as a whole,
and that is either from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor disturbance or dispute or any action,
order or decree of any court or arbitrator or governmental or regulatory
authority, except in each case as otherwise disclosed in the Registration
Statement, the Prospectus and any Permitted Free Writing Prospectus.

 

(p)                                 Governmental Licenses. Except as would not,
individually or in the aggregate, result in a Material Adverse Change, (i) the
Company and its Subsidiaries (A) hold all licenses, registrations, certificates
and permits from governmental authorities (collectively, “Governmental
Licenses”) which are necessary to the conduct of their businesses, (B) are in
compliance with the terms and conditions of all Governmental Licenses, and all
Governmental Licenses are valid and in full force and effect, and (C) has not
received any notice of any proceedings relating to the revocation or
modification of any Governmental License.

 

7

--------------------------------------------------------------------------------


 

(q)                                 Intellectual Property and Technology.

 

(i)                                     Except as otherwise disclosed in the
Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus, the Company and its Subsidiaries owns or has obtained valid and
enforceable licenses for all patents, patent applications, inventions,
trademarks, trade names, service marks, logos, trade dress, designs, data,
database rights, Internet domain names, rights of privacy, rights of publicity,
copyrights, works of authorship, license rights, trade secrets, know-how and
proprietary information (including unpatented and unpatentable proprietary or
confidential information, inventions, systems or procedures) and other
industrial property and intellectual property rights described in the
Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus, as being owned or licensed by them (collectively, “Intellectual
Property”) which are necessary in all material respects for the conduct of its
business as currently conducted or as currently proposed to be conducted in the
future. To the Company’s knowledge: (i) there are no third parties who have
rights to any material Intellectual Property, except for (x) those third party
rights set forth in any applicable license agreement with respect to
Intellectual Property that is disclosed in the Registration Statement, the
Prospectus and any Permitted Free Writing Prospectus as licensed to the Company
or any Subsidiary, including but not limited to, customary reversionary rights
of third-party licensors, (y) Intellectual Property jointly owned by a third
party and the Company or a Subsidiary; and (z) Intellectual Property subject to
government rights under the Bayh-Dole Act (P.L. 96-517, Patent and Trademark Act
Amendments of 1980); and (ii) there is no infringement by third parties of any
Intellectual Property. There is no pending or, to the Company’s knowledge,
overtly threatened action, suit, proceeding or claim by others: (A) challenging
the Company’s or any Subsidiary’s rights in or to any Intellectual Property,
and, except as otherwise disclosed in the Registration Statement, the Prospectus
and any Permitted Free Writing Prospectus, the Company is unaware of any facts
which would form a reasonable basis for any such action, suit, proceeding or
claim; (B) challenging the validity, enforceability or scope of any Intellectual
Property, except standard patent examination proceedings before the applicable
governmental authorities, and, except as otherwise disclosed in the Registration
Statement, the Prospectus and any Permitted Free Writing Prospectus, the Company
is unaware of any facts which would form a reasonable basis for any such action,
suit, proceeding or claim; or (C) asserting that the Company or any Subsidiary
infringes or otherwise violates, or would, upon the commercialization of any
product or service described in the Registration Statement, the Prospectus and
any Permitted Free Writing Prospectus as under development, infringe or violate,
any patent, trademark, trade name, service name, copyright, trade secret or
other proprietary rights of others, and, except as otherwise disclosed in the
Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus, the Company is unaware of any facts which would form a reasonable
basis for any such action, suit, proceeding or claim. Each of the Company and
its Subsidiaries has complied in all material respects with the terms of each
agreement pursuant to which Intellectual Property has been licensed to the

 

8

--------------------------------------------------------------------------------


 

Company or a Subsidiary, as applicable, and all such agreements are in full
force and effect. The Company has taken all reasonable steps necessary to secure
their interests in the Intellectual Property from their employees and
contractors and to protect the confidentiality of all of their confidential
information and trade secrets. The product candidates described in the
Registration Statement, the Prospectus and any Permitted Free Writing Prospectus
as under development by the Company and its Subsidiaries fall within the scope
of the claims of one or more patents or patent applications owned by, or
exclusively licensed to, the Company.

 

(ii)                                  None of the Intellectual Property or
technology (including information technology and outsourced arrangements)
employed by the Company or any of the Subsidiaries has been obtained or is being
used by the Company or the Subsidiaries in violation of any contractual
obligation binding on the Company, its Subsidiaries or any of their respective
officers, directors or employees or otherwise in violation of the rights of any
persons. The Company and its Subsidiaries owns or has a valid right to access
and use all computer systems, networks, hardware, software, databases, websites,
and equipment used to process, store, maintain and operate data, information,
and functions used in connection with the business of the Company (the “Company
IT Systems”). The Company IT Systems are adequate for, and operate and perform
in all material respects as required in connection with, the operation of the
business of the Company as currently conducted, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has implemented commercially reasonable backup,
security and disaster recovery technology consistent in all material respects
with applicable regulatory standards and customary industry practices.

 

(r)                                    Compliance. Except as described in the
Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus, as applicable, the Company and each Subsidiary (i) is and at all
times has been in compliance with all statutes, rules and regulations applicable
to the ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, advertising, labeling, promotion, sale, offer for sale,
storage, import, export or disposal of any product manufactured or distributed
by the Company, including, without limitation, the Federal Food, Drug and
Cosmetic Act (21 U.S.C. § 301 et seq.), the federal Anti-kickback Statute (42
U.S.C. § 1320a-7b(b)), the civil False Claims Act (31 U.S.C. §§ 3729 et seq.),
the administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), the
Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)), the exclusion laws, the
statutes, regulations and directives of Medicare (Title XVIII of the Social
Security Act), Medicaid (Title XIX of the Social Security Act) and all other
government funded or sponsored healthcare programs including the TRICARE program
(32 C.F.R. § 199.17), the Health Insurance Portability and Accountability Act of
1996, as amended by the Health Information Technology for Economic and Clinical
Health Act of 2009, and the Patient Protection and Affordable Care Act of 2010,
as amended by the Health Care and Education Affordability Reconciliation Act of
2010, the regulations promulgated pursuant to such laws, including, without
limitation, the collection and reporting requirements, and the processing of any
applicable rebate, chargeback or adjustment, under applicable rules and
regulations relating to the VA Federal Supply Schedule (38 U.S.C. § 8126) or
under any U.S. Department of Veterans Affairs

 

9

--------------------------------------------------------------------------------


 

agreement, and any successor government programs, and comparable state laws and
all other local, state, federal, national, supranational and foreign laws,
manual provisions, policies and administrative guidance relating to the
regulation of the Company and its Subsidiaries (collectively, the “Applicable
Laws”), except for such non-compliance as would not reasonably be expected to
result in a Material Adverse Change; (ii) has not received any notice from any
court or arbitrator or governmental or regulatory authority or third party
alleging or asserting non-compliance with any Applicable Laws or any licenses,
exemptions, certificates, approvals, clearances, authorizations, permits,
registrations and supplements or amendments thereto required by any such
Applicable Laws (“Authorizations”), except for such non-compliance as would not
reasonably be expected to result in a Material Adverse Change; (iii) possesses
all material Authorizations and such Authorizations are valid and in full force
and effect and are not in violation of any term of any such Authorizations,
except for such violations as would not reasonably be expected to result in a
Material Adverse Change; (iv) has not received written notice of any claim,
action, suit, proceeding, hearing, enforcement, investigation, arbitration or
other action from any court or arbitrator or governmental or regulatory
authority or third party alleging that any product operation or activity is in
violation of any Applicable Laws or Authorizations nor, to the Company’s
knowledge, is any such claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action overtly threatened; (v) has not
received written notice that any court or arbitrator or governmental or
regulatory authority has taken, is taking or intends to take action to
materially limit, suspend, materially modify or revoke any Authorizations nor,
to the Company’s knowledge, is any such limitation, suspension, modification or
revocation threatened; (vi) has filed, obtained, maintained or submitted all
material reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete and accurate on the date filed in all material respects (or were
corrected or supplemented by a subsequent submission); and (vii) is not a party
to any corporate integrity agreements, monitoring agreements, consent decrees,
settlement orders, or similar agreements with or imposed by any governmental or
regulatory authority.

 

(s)                                   Clinical Trials.  The clinical and
pre-clinical trials conducted by or on behalf of or sponsored by the Company or
a Subsidiary, or in which the Company or a Subsidiary has participated, that are
described in the Registration Statement, the Prospectus and any Permitted Free
Writing Prospectus or the results of which are referred to in the Registration
Statement, the Prospectus and any Permitted Free Writing Prospectus, as
applicable, were and, if still pending, are being conducted in all material
respects in accordance with standard medical and scientific research procedures
and all applicable statutes, rules and regulations of the FDA and comparable
drug regulatory agencies outside of the United States to which it is subject
(collectively, the “Regulatory Authorities”), including, without limitation, 21
C.F.R. Parts 50, 54, 56, 58, and 312, and current Good Clinical Practices and
Good Laboratory Practices; the descriptions in the Registration Statement, the
Prospectus and any Permitted Free Writing Prospectus of the results of such
studies and tests are accurate and complete in all material respects and fairly
present the data derived from such trials; the Company has no knowledge of any

 

10

--------------------------------------------------------------------------------


 

other trials the results of which are inconsistent with or otherwise call into
question the results described or referred to in the Registration Statement, the
Prospectus and any Permitted Free Writing Prospectus; the Company and each
Subsidiary has operated and are currently in compliance in all material respects
with all applicable statutes, rules and regulations of the Regulatory
Authorities; neither the Company nor any Subsidiary has received any written
notices, correspondence or other communication from the Regulatory Authorities
or any other governmental agency which would lead to the termination or
suspension of any clinical or pre-clinical trials that are described in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
or the results of which are referred to in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus, and, to the Company’s
knowledge, there are no reasonable grounds for same.

 

(t)                                    Governmental Permits. The Company and its
Subsidiaries possess all licenses, certificates, permits and other
authorizations (collectively, “Permits”) issued by, and has made all
declarations and filings with, the applicable federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their businesses as
described in the Registration Statement, the Prospectus and any Permitted Free
Writing Prospectus, or to permit all clinical and nonclinical studies and trials
conducted by or on behalf of the Company and the Subsidiaries, including,
without limitation, all necessary FDA and applicable foreign regulatory agency
approvals; neither the Company nor any Subsidiary is in violation of, or in
default under, any such Permit; and neither the Company nor any Subsidiary has
received written notice of any revocation or modification of any such Permit and
does not have any reason to believe that any such Permit will not be renewed in
the ordinary course. The Company and each Subsidiary has not received any FDA
Form 483, written notice of adverse finding, warning letter, untitled letter or
other correspondence or written notice from any court or arbitrator or
governmental or regulatory authority alleging or asserting non-compliance with
(A) any Applicable Laws or (B) any Permits required by any such Applicable Laws.

 

(u)                                 Taxes.  The Company and its Subsidiaries
have filed all U.S. federal, state, local and foreign tax returns which have
been required to be filed and have paid all taxes indicated by such returns and
all assessments received by them or any of them to the extent that such taxes
have become due and are not being contested in good faith and for which an
adequate reserve or accrual has been established in accordance with GAAP. All
tax liabilities have been adequately provided for in the financial statements of
the Company, and the Company does not know of any actual or proposed additional
material tax assessments.

 

(v)                                 Transfer Taxes.  Except as set forth in the
Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus, there are no transfer taxes or other similar fees or charges under
federal laws or the laws of any state, or any political subdivision thereof,
required to be paid in connection with the execution and delivery of this
Agreement or the issuance or sale by the Company of the Shares.

 

(w)                               Investment Company.  The Company is not or,
after giving effect to the offering and sale of the Shares contemplated
hereunder and the application of the net proceeds from such sale as described in
the Registration Statement, the Incorporated Documents

 

11

--------------------------------------------------------------------------------


 

and the Prospectus, will not be required to register as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission thereunder.

 

(x)                                 Offering Materials.  None of the Company,
its Subsidiaries, any of their respective directors or officers has distributed
or will not distribute prior to any Settlement Date any offering material,
including any “Issuer Free Writing Prospectus” (as defined in Rule 405
promulgated under the 1933 Act), in connection with the offering and sale of the
Shares other than the Prospectus, and any amendment or supplement thereto.

 

(y)                                 Insurance.  The Company and each of its
Subsidiaries carries, or is covered by, insurance, from insurers of recognized
financial responsibility, in such amounts and covering such risks as is adequate
for the conduct of its business and the value of its properties; neither the
Company nor any Subsidiary has been refused any coverage under insurance
policies sought or applied for; and the Company has no reason to believe that it
or any Subsidiary will not be able to renew their existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
reasonably be expected to result in a Material Adverse Change.

 

(z)                                  Listing Compliance. The Company is in
compliance with the requirements of the Nasdaq Global Market (the “Exchange”)
for continued listing of the Shares.  The Company has taken no action designed
to, or likely to have the effect of, terminating the registration of the Shares
under the 1934 Act or the listing of the Shares on the Exchange, nor has the
Company received any notification that the Commission or the Exchange is
contemplating terminating such registration or listing.  The transactions
contemplated by this Agreement will not contravene the rules and regulations of
the Exchange and no prior approvals by or notifications to the Exchange are
required in connection with the transactions contemplated hereby and
thereby.  The Company will comply with all requirements of the Exchange with
respect to the issuance of the Shares.

 

(aa)                          Sarbanes-Oxley Act. Solely to the extent that the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
promulgated by the Commission and the Exchange thereunder (collectively, the
“Sarbanes-Oxley Act”) have been applicable to the Company, there is and has been
no failure on the part of the Company to comply in all material respects with
any provision of the Sarbanes-Oxley Act. The Company has taken all necessary
actions to ensure that it is in compliance with all provisions of the
Sarbanes-Oxley Act that are in effect and with which the Company is required to
comply (including Section 402 related to loans) and is actively taking steps to
ensure that it will be in compliance with other provisions of the Sarbanes-Oxley
Act not currently in effect or which will become applicable to the Company. As
of the date of the initial filing of the Registration Statement referred to in
the preamble of this Agreement, there were no outstanding personal loans made,
directly or indirectly, by the Company to any director or executive officer of
the Company.

 

(bb)                          Internal Accounting Controls.  The Company
maintains a system of “internal control over financial reporting” (as defined in
Rule 13a-15(f) of the 1934 Act) that complies with the requirements of the 1934
Act and has been designed by, or under the

 

12

--------------------------------------------------------------------------------


 

supervision of, its principal executive and principal financial officers, or
persons performing similar functions, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with GAAP, including, but not
limited to, internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as set forth in the Registration Statement, the Prospectus
and any Permitted Free Writing Prospectus, there are no material weaknesses in
the Company’s internal control over financial reporting, and there has been no
change in internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting since the respective dates as of which
information is given in the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus and the Company is not aware of any material
weakness or significant deficiency in its internal control over financial
reporting. The Company has established and maintains “disclosure controls and
procedures” (as defined in Rules 13a-15(e) under the 1934 Act); such “disclosure
controls and procedures” are effective.

 

(cc)                            Statistical Data. The statistical,
industry-related and market-related data included or incorporated by reference
in the Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus are based on or derived from sources which the Company reasonably and
in good faith believes are reliable and accurate, and such data agree with the
sources from which they are derived.

 

(dd)                          Money Laundering Laws. The operations of the
Company and each Subsidiary are and have been conducted at all times in
compliance with applicable financial record-keeping and reporting requirements
including those of the Bank Secrecy Act, as amended by Title III of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the applicable money laundering
statutes of jurisdictions where the Company conducts business, the applicable
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the Company’s knowledge, threatened.

 

(ee)                            OFAC Compliance. None of the Company, any
Subsidiary nor, to the Company’s knowledge, any director, officer, agent,
employee, affiliate or representative of the Company or any Subsidiary is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”) or any similar sanctions
imposed by any other body, governmental or other, to which the Company or any of
its Subsidiaries is subject; and the Company will not directly or

 

13

--------------------------------------------------------------------------------


 

indirectly use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person or entity, for the purpose of financing the activities of any Person
currently subject to any U.S. sanctions administered by OFAC.

 

(ff)                              FCPA. None of the Company, any Subsidiary nor,
to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary: (i) has used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity: (ii) has made any direct or indirect unlawful
contribution or payment to any official of, or candidate for, or any employee
of, any federal, state or foreign office from corporate funds; (iii) has made
any bribe, unlawful rebate, payoff, influence payment, kickback or other
unlawful payment; or (iv) is aware of or has taken any action, directly or
indirectly, that would result in a violation by such Persons of the OECD
Convention on Bribery of Foreign Public Officials in International Business
Transactions, the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (collectively, the “FCPA”) or any similar law
or regulation to which the Company, any Subsidiary, any director, officer,
agent, employee or affiliate of the Company or any Subsidiary is subject. The
Company and each Subsidiary has conducted its businesses in compliance with the
FCPA and any applicable similar law or regulation and have instituted and
maintained policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

 

(gg)                            ERISA. Each “employee benefit plan” (within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended, including the regulations and published interpretations thereunder
(“ERISA”)) for which the Company or any member of its “Controlled Group”
(defined as any organization that is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have liability (each a “Plan”) (i) is in
compliance in all material respects with all presently applicable statutes,
rules and regulations, including ERISA and the Code; (ii) with respect to each
Plan subject to Title IV of ERISA (a) no “reportable event” (as defined in
Section 4043 of ERISA) has occurred for which the Company or any member of its
Controlled Group would have any liability; and (b) neither the Company nor any
member of its Controlled Group has incurred or expects to incur liability under
Title IV of ERISA (other than for contributions to the Plan or premiums payable
to the Pension Benefit Guaranty Corporation, in each case in the ordinary course
and without default); (iii) no Plan which is subject to Section 412 of the Code
or Section 302 of ERISA has failed to satisfy the minimum funding standard
within the meaning of such sections of the Code or ERISA; and (iv) with respect
to each Plan that is intended to be qualified under Section 401(a) of the Code
nothing has occurred, whether by action or by failure to act, which would
reasonably be expected to cause the loss of such qualification.

 

(hh)                          Employee Relations.  No labor disturbance by or
dispute with employees of the Company of any Subsidiary exists or, to the
knowledge of the Company, is contemplated or overtly threatened.

 

(ii)                                  Environmental Matters.  Except in each
case as would not reasonably be expected to have a Material Adverse Effect, the
Company and each of its Subsidiaries has

 

14

--------------------------------------------------------------------------------


 

complied and is in compliance, in all material respects, with all applicable
federal, state and local laws (including the common law), statutes, rules,
regulations, orders, judgments, decrees or other legally binding requirements of
any court, administrative agency or other governmental authority relating to
pollution or to the protection of the environment, natural resources or human
health or safety, or to the manufacture, use, generation, treatment, storage,
disposal, release or threatened release of hazardous or toxic substances,
pollutants, contaminants or wastes, or the arrangement for such activities.

 

(jj)                                Related-Party Transactions. There are no
relationships, direct or indirect, or related-party transactions involving the
Company or any Subsidiary or any other person required to be described in the
Registration Statement, the Prospectus and any Permitted Free Writing Prospectus
which have not been described in such documents as required.

 

(kk)                          Certain Market Activities. Neither the Company
nor, to the Company’s knowledge, any of its affiliates, has taken or may take,
directly or indirectly, any action designed to cause or result in, or which has
constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of the shares of Common Stock to
facilitate the sale or resale of the Shares.

 

(ll)                                  Brokerage Commission. Neither the Company
nor any Subsidiary is a party to any contract, agreement or understanding with
any person (other than this Agreement) that would give rise to a valid claim
against the Company, any Subsidiary or Guggenheim Securities for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Shares.

 

(mm)                  FINRA Matters.  To the Company’s knowledge, there are no
affiliations or associations between any member of FINRA and any of the
Company’s officers, directors or 5% or greater securityholders.

 

Any certificate signed by or on behalf of the Company and delivered to the Agent
or to counsel for the Agent shall be deemed to be a representation and warranty
by the Company to the Agent as to the matters covered thereby.

 

Section. 2                                          Sale and Delivery of Shares.

 

(a)                                 Upon the basis of the representations,
warranties and agreements and subject to the terms and conditions set forth
herein, on any business day selected by the Company, the Company and Guggenheim
Securities may enter into an agreement in accordance with Section 2(g)(i) hereof
regarding the number of Shares to be placed by Guggenheim Securities and the
manner in which and other terms upon which such placement is to occur (each such
transaction being referred to as an “Agency Transaction”). The Company may also
offer to sell the Shares directly to Guggenheim Securities, as principal, in
which event such parties shall enter into a separate Terms Agreement, in
substantially the form of Annex I hereto, relating to such sale in accordance
with Section 2(g)(viii) of this Agreement (each such transaction being referred
to as a “Principal Transaction”).

 

(b)                                 Subject to the terms and conditions set
forth herein, the Company agrees to issue and sell the Shares through Guggenheim
Securities acting as sales agent or directly to Guggenheim Securities acting as
principal from time to time and Guggenheim Securities

 

15

--------------------------------------------------------------------------------


 

agrees to use its commercially reasonable efforts to sell, as sales agent for
the Company, the Shares and any such sales shall be made in accordance with the
terms and conditions hereof and of the applicable Sales Notice (as defined in
Section 2(g)(i)). Neither the Company nor Guggenheim Securities shall have any
obligation to enter into an Agency Transaction. The Company shall be obligated
to issue and sell through Guggenheim Securities, and Guggenheim Securities shall
be obligated to use commercially reasonable efforts, as provided herein and in
the applicable Sales Notice, to place Shares issued by the Company only if and
when a Sales Notice related to such an Agency Transaction has been delivered by
Guggenheim Securities and accepted by the Company as provided in
Section 2(g) below. During the term of this Agreement, the Company will not
enter into any other At the Market Offering (as defined below) or any similar
program. For the avoidance of doubt, any transaction or sale that is not covered
by the notice of approval granted by the Exchange for the transactions
contemplated by this Agreement, a copy of which notice shall be annexed to the
certificate referred to in Section 4(v) of this Agreement, shall not constitute
an At the Market Offering.

 

(c)                                  Guggenheim Securities, as agent in any
Agency Transaction, hereby agrees not to make any sales of the Shares on behalf
of the Company, pursuant to this Agreement, other than (i) by means of ordinary
brokers’ transactions that qualify for delivery of a Prospectus in accordance
with Rule 153 under the 1933 Act and meet the definition of an “at the market
offering” under Rule 415(a)(4) under the 1933 Act (such transactions are
hereinafter referred to as “At the Market Offerings”) and (ii) such other sales
of the Shares on behalf of the Company in its capacity as agent of the Company
as shall be agreed by the Company and Guggenheim Securities in writing, in
accordance with the terms of this Agreement and applicable securities laws.

 

(d)                                 Guggenheim Securities shall confirm in
writing to the Company the number of Shares sold on any business day, the
related Gross Sales Price (as defined in Section 2(g)(iv) below) and, if Shares
are to be sold in an Agency Transaction in an At the Market Offering, the
related Net Sales Price (as defined in Section 2(g)(iv) below) no later than the
opening of trading on the immediately following business day.

 

(e)                                  If the Company shall default on its
obligation to deliver Shares to Guggenheim Securities pursuant to the terms of
any Agency Transaction or Terms Agreement, the Company shall (i) hold Guggenheim
Securities harmless against any loss, claim or damage arising from or as a
result of such default by the Company and (ii) notwithstanding any such default,
pay to Guggenheim Securities any fee to which it would otherwise be entitled in
connection with such sale.

 

(f)                                   The Company and Guggenheim Securities each
acknowledge and agree that (A) there can be no assurance that Guggenheim
Securities will be successful in selling the Shares, (B) Guggenheim Securities
will incur no liability or obligation to the Company or any other person or
entity if Guggenheim Securities does not sell Shares for any reason other than a
failure by Guggenheim Securities to use its commercially reasonable efforts
consistent with its normal trading and sales practices and applicable law and
regulations to sell such Shares as required by this Agreement, and
(C) Guggenheim Securities shall be under no obligation to purchase Shares on a
principal basis except as otherwise

 

16

--------------------------------------------------------------------------------


 

specifically agreed by each of Guggenheim Securities and the Company pursuant to
a Terms Agreement.

 

(g)                                  Sales Notices and Terms Agreements

 

(i)                                     The Company may, from time to time
during the Term, propose to Guggenheim Securities that such parties enter into
an Agency Transaction to be executed on a specified business day or over a
specified period of business days. If Guggenheim Securities agrees to the terms
of such proposed Agency Transaction or if the Company and Guggenheim Securities
mutually agree to modified terms for such proposed Agency Transaction, then
Guggenheim Securities shall promptly send to the Company by the means set forth
under Section 12 hereof a notice, substantially in the form of Annex II hereto
(each, a “Sales Notice”), confirming the agreed terms of such proposed Agency
Transaction. If the Company wishes such proposed Agency Transaction to become a
binding agreement between it and Guggenheim Securities, the Company shall
promptly indicate its acceptance thereof by countersigning and returning such
Sales Notice to Guggenheim Securities or sending a written acceptance of such
Sales Notice to Guggenheim Securities, in each case by the means set forth under
Section 12 hereof. The terms reflected in a Sales Notice shall become binding on
Guggenheim Securities and the Company only if accepted by the Company no later
than the date and time specified in such Sales Notice. Each Sales Notice shall
specify, among other things, the following:

 

(1)                                 the business day(s) on which the Shares
subject to such Agency Transaction are intended to be sold (each, a “Purchase
Date”);

 

(2)                                 the maximum number of Shares that the
Company intends to sell on, or over the course of, such Purchase Date(s);
provided that the number of Shares sold on each such Purchase Date shall be no
more than 25% of the ADTV (as defined in Rule 10b-18 of the 1934 Act) in the
Common Stock on the Exchange for the four calendar weeks preceding the week in
which the date of delivery of the Sales Notice occurs, or as otherwise agreed
between the Company and Guggenheim Securities and documented in the relevant
Sales Notice; and

 

(3)                                 the lowest price, if any, at which the
Company is willing to sell Shares on such Purchase Date(s) (each, a “Floor
Price”).

 

(ii)                                  The Company shall have responsibility for
maintaining records with respect to the aggregate dollar amount of Shares sold,
or for otherwise monitoring the availability of Shares for sale under the
Registration Statement. In the event that more than one Sales Notice with
respect to any Purchase Date(s) is accepted by the Company, the latest executed
Sales Notice shall govern any sales of Shares for the relevant Purchase Date,
except to the extent of any action occurring pursuant to a prior accepted Sales
Notice and prior to the acceptance of such latest Sales Notice.

 

17

--------------------------------------------------------------------------------


 

(iii)                               The Company or Guggenheim Securities may,
upon notice to the other party hereto by telephone (confirmed promptly by e-mail
in “pdf” format or facsimile), suspend the offering of the Shares; provided,
however, that such suspension or termination shall not affect or impair the
parties’ respective obligations with respect to the Shares sold hereunder prior
to the giving of such notice. References herein to this Agreement shall, unless
the context otherwise requires, include all Sales Notices accepted by the
Company.

 

(iv)                              The compensation payable to Guggenheim
Securities for sales of Shares with respect to which Guggenheim Securities acts
as sales agent shall be equal to 2.50% of the gross sales price of the Shares
(the “Gross Sales Price”) for amounts of Shares sold pursuant to this Agreement.
The Gross Sales Price less Guggenheim Securities’ commission is referred to
herein at the “Net Sales Price.”

 

(v)                                 Payment of the Net Sales Price for Shares
sold by the Company on any Purchase Date pursuant to a Sales Notice shall be
made to the Company by federal funds wire transfer to an account specified by
the Company against delivery of such Shares to Guggenheim Securities. Such
payment and delivery shall be made at or about 10:00 a.m. (New York City time)
on the third business day (or such other day as may, from time to time, become
standard industry practice for settlement of such a securities issuance)
following each Purchase Date (each, an “Agency Settlement Date”).

 

(vi)                              If, as provided in the related Sales Notice, a
Floor Price has been agreed to by the parties with respect to a Purchase Date,
and Guggenheim Securities thereafter determines and notifies the Company that
the Gross Sales Price for such Agency Transaction would not be at least equal to
such Floor Price, then the Company shall not be obligated to issue and sell
through Guggenheim Securities, and Guggenheim Securities shall not be obligated
to place, the Shares proposed to be sold pursuant to such Agency Transaction on
such Purchase Date.

 

(vii)                           Under no circumstances shall the aggregate Gross
Sales Price of the Shares sold pursuant to this Agreement and any Terms
Agreement exceed the Maximum Amount.

 

(viii)                        If the Company wishes to issue and sell the Shares
pursuant to this Agreement but other than as set forth in Section 2(g)(i) of
this Agreement, it will notify Guggenheim Securities of the proposed terms of
the Principal Transaction. If Guggenheim Securities, acting as principal, wishes
to accept such proposed terms (which it may decline to do for any reason in its
sole discretion) or, following discussions with the Company, wishes to accept
amended terms, the Company and Guggenheim Securities shall enter into a Terms
Agreement setting forth the terms of such Principal Transaction. The terms set
forth in a Terms Agreement shall not be binding on the Company or Guggenheim
Securities unless and until the Company and Guggenheim Securities have each
executed such Terms Agreement accepting all of the terms of such Terms
Agreement. In the event of a conflict between the terms of this Agreement and
the terms of a Terms Agreement, the terms of such Terms Agreement shall control.

 

18

--------------------------------------------------------------------------------


 

(ix)                              Each sale of the Shares to Guggenheim
Securities in a Principal Transaction shall be made in accordance with the terms
of this Agreement and a Terms Agreement, which shall provide for the sale of
such Shares to, and the purchase thereof by, Guggenheim Securities. A Terms
Agreement may also specify certain provisions relating to the reoffering of such
Shares by Guggenheim Securities. The commitment of Guggenheim Securities to
purchase the Shares pursuant to any Terms Agreement shall be deemed to have been
made on the basis of the representations, warranties and agreements of the
Company herein contained and shall be subject to the terms and conditions herein
set forth. Any such Terms Agreement shall specify the number of the Shares to be
purchased by Guggenheim Securities pursuant thereto, the price to be paid to the
Company for such Shares, any provisions relating to rights of, and default by,
underwriters acting together with Guggenheim Securities in the reoffering of the
Shares, and the time and date (each such time and date being referred to herein
as a “Principal Settlement Date” and, together with any Agency Settlement Date,
a “Settlement Date”) and place of delivery of and payment for such Shares.

 

(h)                                 The exemptive provisions set forth in
Rule 101(c)(1) of Regulation M under the 1934 Act (applicable to securities with
an average daily trading volume of $1,000,000 that are issued by an issuer whose
common equity securities have a public float value of at least $150,000,000) are
not satisfied with respect to the Company or the Shares.

 

(i)                                     The Company shall provide Guggenheim
Securities with a copy of its policy on insider trading (“Insider Trading
Policy”) and advise Guggenheim Securities in writing of any material changes
thereto. Subject to the limitations set forth herein and as may be mutually
agreed upon by the Company and Guggenheim Securities, sales pursuant to this
Agreement may not be requested by the Company and need not be made by Guggenheim
Securities during any “blackout period” under the Insider Trading Policy as in
effect from time to time. Notwithstanding the foregoing, without the prior
written consent of each of the Company and Guggenheim Securities, the Company
shall not request the sale of any Shares that would be sold, and Guggenheim
Securities need not make any sale of Shares, during any period in which the
Company is in possession of material non-public information.

 

Section. 3                                          Covenants.  The Company
agrees with Guggenheim Securities:

 

(a)                                 During any period when the delivery of a
prospectus is required in connection with the offering or sale of Shares
(whether physically or through compliance with Rule 153 or 172, or in lieu
thereof, a notice referred to in Rule 173(a) under the 1933 Act)(the “Prospectus
Delivery Period”):

 

(i)                                     to make no further amendment or any
supplement to the Registration Statement or the Prospectus which shall be
disapproved by Guggenheim Securities promptly after reasonable notice thereof
and to advise Guggenheim Securities, promptly after it receives notice thereof,
of the time when any amendment to the Registration Statement has been filed or
becomes effective or any amendment or supplement to the Prospectus has been
filed and to furnish the Representatives with copies thereof;

 

19

--------------------------------------------------------------------------------


 

(ii)                                  to file promptly all other material
required to be filed by the Company with the Commission pursuant to
Rule 433(d) under the 1933 Act;

 

(iii)                               to file promptly all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the 1934
Act;

 

(iv)                              to advise Guggenheim Securities, promptly
after it receives notice thereof, of the issuance by the Commission of any stop
order or of any order preventing or suspending the use of the Prospectus or
other prospectus in respect of the Shares, of the suspension of the
qualification of the Shares for offering or sale in any jurisdiction, of the
initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the form of the
Registration Statement or the Prospectus or for additional information; and

 

(v)                                 in the event of the issuance of any such
stop order or of any such order preventing or suspending the use of the
Prospectus in respect of the Shares or suspending any such qualification, to
promptly use its commercially reasonable efforts to obtain the withdrawal of
such order; and in the event of any such issuance of a notice of objection,
promptly to take such reasonable steps as may be necessary to permit offers and
sales of the Shares by Guggenheim Securities, which may include, without
limitation, amending the Registration Statement or filing a new registration
statement, at the Company’s expense (references herein to the Registration
Statement shall include any such amendment or new registration statement).

 

(b)                                 Promptly from time to time to take such
action as Guggenheim Securities may reasonably request to qualify the Shares for
offering and sale under the securities laws of such jurisdictions as Guggenheim
Securities may request and to comply with such laws so as to permit the
continuance of sales and dealings therein in such jurisdictions for as long as
may be necessary to complete the sale of the Shares, provided that in connection
therewith the Company shall not be required to qualify as a foreign corporation
or to file a general consent to service of process in any jurisdiction; and to
promptly advise Guggenheim Securities of the receipt by the Company of any
notification with respect to the suspension of the qualification of the Shares
for offer or sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose.

 

(c)                                  During the Prospectus Delivery Period, the
Company will make available to Guggenheim Securities, as soon as practicable
after the execution of this Agreement, and thereafter from time to time furnish
to Guggenheim Securities, electronic copies of the most recent Prospectus as
Guggenheim Securities may reasonably request for the purposes contemplated by
the 1933 Act.

 

(d)                                 During the Prospectus Delivery Period, if at
such time any event shall have occurred as a result of which the Prospectus as
then amended or supplemented would include an untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were made
when such Prospectus is delivered, not misleading, or, if for any other reason
it shall be necessary during such same period to amend or supplement the

 

20

--------------------------------------------------------------------------------


 

Prospectus or to file under the 1934 Act any document incorporated by reference
in the Prospectus in order to comply with the 1933 Act or the 1934 Act, to
notify Guggenheim Securities and to file such document and to prepare and
furnish without charge to Guggenheim Securities as many written and electronic
copies as Guggenheim Securities may from time to time reasonably request of an
amended Prospectus or a supplement to the Prospectus which will correct such
statement or omission or effect such compliance. Until such time as the
Prospectus is amended or supplemented, the Company shall not make any offer or
sale, or request that Guggenheim Securities sell, and Guggenheim Securities
shall not sell any Shares.

 

(e)                                  To make generally available to its
securityholders as soon as practicable, but in any event not later than sixteen
months after the effective date of the Registration Statement (as defined in
Rule 158(c) under the 1933 Act), an earnings statement of the Company and its
Subsidiaries (which need not be audited) complying with Section 11(a) of the
1933 Act and the rules and regulations of the Commission thereunder (including,
at the option of the Company, Rule 158).

 

(f)                                   To use the Net Proceeds received by it
from the sale of the Shares pursuant to this Agreement and any Terms Agreement
in the manner specified in the Registration Statement or the Prospectus.

 

(g)                                  The Company shall use its commercially
reasonable efforts to and have the Shares listed and file with the Exchange all
documents and notices, and make all certifications required by the Exchange of
companies that have securities that are listed or quoted on the Exchange, and
will maintain such listings or quotations.

 

(h)                                 To not take, directly or indirectly, and to
cause its affiliates to refrain from taking, any action designed to cause or
result in, or that has constituted or might reasonably be expected to
constitute, under the 1934 Act or otherwise, the stabilization or manipulation
of the price of any securities of the Company to facilitate the sale or resale
of the Shares.

 

(i)                                     Each acceptance of a Sales Notice by the
Company and each execution and delivery by the Company of a Terms Agreement
shall be deemed to be (i) an affirmation that the representations, warranties
and agreements of the Company herein contained and contained in any certificate
delivered to Guggenheim Securities pursuant hereto are true and correct at such
Time of Acceptance or the date of such Terms Agreement, as the case may be, and
(ii) an undertaking that such representations, warranties and agreements will be
true and correct on any applicable Time of Sale and Settlement Date, as though
made at and as of each such time (it being understood that such representations,
warranties and agreements shall relate to the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus as amended and supplemented
to the time of such Sales Notice or Terms Agreement, as the case may be).

 

(j)                                    In each annual or quarterly report filed
with the Commission by the Company pursuant to the 1934 Act, the Company shall
set forth the number of Shares, if any, sold under this Agreement or any Terms
Agreement and the Net Proceeds received by the Company with respect to such
sales of Shares during the period covered by such report.

 

(k)                                 Each time that (i) the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus shall be
amended or supplemented (including, except as noted in

 

21

--------------------------------------------------------------------------------


 

the proviso at the end of this Section 3(k), by the filing of any Incorporated
Document), (ii) there is a Principal Settlement Date pursuant to a Terms
Agreement, or (iii) otherwise as Guggenheim Securities shall reasonably request
provided that Guggenheim Securities shall not make such a request during periods
that the Company is not proposing an Agency Transaction (each date referred to
in clauses (i), (ii) and (iii) above, a “Bring-Down Delivery Date”), the Company
shall, unless Guggenheim Securities agrees otherwise, furnish or cause to be
furnished to Guggenheim Securities a certificate, dated and delivered the
applicable Bring-Down Delivery Date, of the same tenor as the certificate
referred to in Section 4(a)(i) hereof, modified as necessary to relate to the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
as amended and supplemented to the time of delivery of such certificate, or, in
lieu of such certificate, a certificate to the effect that the statements
contained in the certificate referred to in Section 4(a)(i) hereof furnished to
Guggenheim Securities are true and correct as of such Bring-Down Delivery Date
as though made at and as of such date (except that such statements shall be
deemed to relate to the Registration Statement, the Prospectus or any Permitted
Free Writing Prospectus as amended and supplemented to the time of delivery of
such certificate); provided, however, that the Company shall not be required to
furnish such a certificate to Guggenheim Securities in connection with the
filing of a Current Report on Form 8-K unless (A) such Current Report on
Form 8-K is filed on any date that is a Purchase Date or a prospectus relating
to the Shares is required to be delivered under the 1933 Act and (B) Guggenheim
Securities has reasonably requested such a certificate based upon the event or
events reported in such Current Report on Form 8-K.

 

(l)                                     Each Bring-Down Delivery Date, the
Company shall, unless Guggenheim Securities agrees otherwise, cause to be
furnished to Guggenheim Securities the written negative assurance letter of
Pepper Hamilton LLP, counsel to the Company, dated and delivered the applicable
Bring-Down Delivery Date, of the same tenor (it being understood that such
letter shall be updated so that references to the date of the Initial Delivery
Date shall be changed to such Bring-Down Delivery Date) as the letter referred
to in Section 4(a)(ii) hereof, but modified as necessary to relate to the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
as amended and supplemented to the time of delivery of such letter, or, in lieu
of such letter, such counsel shall furnish Guggenheim Securities with a letter
substantially to the effect that Guggenheim Securities may rely on the letter
referred to in Section 4(a)(ii) hereof, furnished to Guggenheim Securities, to
the same extent as though they were dated the date of such letter authorizing
reliance (except that statements in such last letter shall be deemed to relate
to the Registration Statement, the Prospectus or any Permitted Free Writing
Prospectus as amended and supplemented to the time of delivery of such letters
authorizing reliance); provided, however, that the Company shall not be required
to cause such counsel to furnish such a letter to Guggenheim Securities in
connection with the filing of a Current Report on Form 8-K unless (A) such
Current Report on Form 8-K is filed on any date that is a Purchase Date or a
prospectus relating to the Shares is required to be delivered under the 1933 Act
and (B) Guggenheim Securities has reasonably requested such a certificate based
upon the event or events reported in such Current Report on Form 8-K.

 

22

--------------------------------------------------------------------------------


 

(m)                             Each Bring-Down Delivery Date, the Company
shall, unless Guggenheim Securities agrees otherwise, cause Ernst & Young LLP to
furnish to Guggenheim Securities a “comfort” letter, dated and delivered the
applicable Bring-Down Delivery Date, of the same tenor (it being understood that
such letter shall be updated so that references to the date of the Initial
Delivery Date shall be changed to such Bring-Down Delivery Date) as the letter
referred to in Section 4(a)(iii) hereof, but modified to relate to the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
as amended and supplemented to the date of such letter; provided, however, that
the Company shall not be required to cause Ernst & Young LLP to furnish such a
letter to Guggenheim Securities in connection with the filing of a Current
Report on Form 8-K unless (A) such Current Report on Form 8-K is filed on any
date that is a Purchase Date or a prospectus relating to the Shares is required
to be delivered under the 1933 Act and (B) Guggenheim Securities has reasonably
requested such a certificate based upon the event or events reported in such
Current Report on Form 8-K.

 

(n)                                 In addition, the Company shall provide to
Guggenheim Securities or its counsel any such other documents or certificates
that may be reasonably requested in connection with a sale of Shares pursuant to
this Agreement or any Terms Agreement.

 

(o)                                 The Company consents to Guggenheim
Securities trading in the Company’s Shares for Guggenheim Securities’s own
account and for the account of its clients at the same time as sales of Shares
occur pursuant to this Agreement or any Terms Agreement and in accordance with
applicable securities laws.

 

(p)                                 If, to the knowledge of the Company, all
filings required by Rule 424 in connection with this offering shall not have
been made or the representations in Section 1(a) shall not be true and correct
on the applicable Settlement Date, the Company will offer to any person who has
agreed to purchase Shares from the Company as the result of an offer to purchase
solicited by Guggenheim Securities the right to refuse to purchase and pay for
such Shares.

 

(q)                                 The Company shall promptly cooperate with
any reasonable due diligence review requested by Guggenheim Securities or its
counsel from time to time in connection with the transactions contemplated
hereby or any Terms Agreement, including, without limitation, (i) at the
commencement of each intended Purchase Date and any Time of Sale or Settlement
Date, making available appropriate corporate officers of the Company and, upon
reasonable request, representatives of Ernst & Young LLP for an update on
diligence matters with representatives of Guggenheim Securities and (ii) at each
Bring-Down Delivery Date or otherwise as Guggenheim Securities may reasonably
request, providing information and making available documents and appropriate
corporate officers of the Company and representatives of Ernst & Young LLP for
one or more due diligence sessions with representatives of Guggenheim Securities
and its counsel.

 

(r)                                    The Company will not, without (i) giving
Guggenheim Securities at least five business days’ prior written notice
specifying the nature of the proposed sale and the date of such proposed sale
and (ii) Guggenheim Securities suspending activity under this program for such
period of time as requested by the Company or as deemed appropriate by
Guggenheim Securities in the light of the proposed sale, (A) offer, pledge,
announce the intention to sell, sell, contract to sell, sell any option or
contract to purchase, purchase

 

23

--------------------------------------------------------------------------------


 

any option or contract to sell, grant any option, right or warrant for the sale
of, lend or otherwise transfer or dispose of, directly or indirectly, any Shares
or securities convertible into or exchangeable or exercisable for or repayable
with Shares, or file any registration statement under the 1933 Act with respect
to any of the foregoing (other than a shelf registration statement under
Rule 415 under the 1933 Act, a registration statement on Form S-8 or
post-effective amendment to the Registration Statement) or (B) enter into any
swap or other agreement or any transaction that transfers in whole or in part,
directly or indirectly, any of the economic consequence of ownership of the
Shares, or any securities convertible into or exchangeable or exercisable for or
repayable with Shares, whether any such swap or transaction described in clause
(A) or (B) above is to be settled by delivery of Shares or such other
securities, in cash or otherwise. The foregoing sentence shall not apply to
(y) the Shares to be offered and sold through Guggenheim Securities pursuant to
this Agreement or any Terms Agreement and (z) equity incentive awards approved
by the board of directors of the Company or the compensation committee thereof
or the issuance of Shares upon exercise thereof.

 

All opinions, letters and other documents referred to in Sections 3(k) through
(n), inclusive, above shall be satisfactory in form and substance to Guggenheim
Securities.

 

Section. 4                                          Conditions to Initial Agency
Transaction. Prior to the Company proposing an initial agency transaction and
Guggenheim Securities agreeing to the terms thereof:

 

(a)                                 The Company shall have delivered, on a date
(the “Initial Delivery Date”) that is mutually agreed to by the Company and
Guggenheim Securities and not less than two days nor more than five days
following notice from the Company of such date, to Guggenheim Securities:

 

(i)                                     an officer’s certificate signed by one
of the Company’s executive officers, certifying as to the matters set forth in
Exhibit A hereto;

 

(ii)                                  an opinion and negative assurance letter
of Pepper Hamilton LLP, counsel to the Company, addressed to Guggenheim
Securities, in form and substance reasonably satisfactory to Guggenheim;

 

(iii)                               a “comfort” letter of Ernst & Young LLP,
addressed to Guggenheim Securities, addressing such matters as Guggenheim
Securities may reasonably request;

 

(iv)                              an opinion and negative assurance letter of
intellectual property counsel to the Company, addressed to Guggenheim Securities
and in form and substance reasonably satisfactory to Guggenheim;

 

(v)                                 a certificate signed by the Company’s
corporate secretary, annexing, among other documents, the resolutions duly
adopted by the Company’s board of directors authorizing the Company’s execution
of this Agreement and the consummation by the Company of the transactions
contemplated hereby, including the issuance and sale of the Shares; and

 

(vi)                              such other documents as Guggenheim Securities
shall reasonably request.

 

(b)                                 Guggenheim Securities shall have received,
on the Initial Delivery Date, an opinion and negative assurance letter of
Proskauer Rose LLP, counsel to Guggenheim Securities, addressed to Guggenheim
Securities, addressing such matters as Guggenheim Securities may reasonably
request.

 

24

--------------------------------------------------------------------------------


 

Section. 5                                          Payment of Expenses. The
Company covenants and agrees with Guggenheim Securities that the Company will
pay or cause to be paid the following: (i) the fees, disbursements and expenses
of the Company’s counsel and accountants in connection with the registration of
the Shares under the 1933 Act and all other expenses in connection with the
preparation, printing and filing of the Registration Statement, any Permitted
Free Writing Prospectus and the Prospectus and amendments and supplements
thereto and the mailing and delivering of copies thereof to Guggenheim
Securities; (ii) the cost of printing or producing this Agreement or any Terms
Agreement, any Blue Sky and Legal Investment Memoranda, closing documents
(including any compilations thereof) and any other documents in connection with
the offering, purchase, sale and delivery of the Shares; (iii) all expenses in
connection with the qualification of the Shares for offering and sale under
state securities laws as provided in Section 3(b) hereof, including the
reasonable fees and disbursements of counsel for Guggenheim Securities in
connection with such qualification and in connection with the Blue Sky and Legal
Investment Surveys; (iv) any filing fees incident to, and the reasonable fees
and disbursements of counsel for Guggenheim Securities in connection with, any
required review by FINRA of the terms of the sale of the Shares; (v) all fees
and expenses in connection with listing or quoting the Shares on the Exchange;
(vi) the cost of preparing the Shares; (vii) the costs and charges of any
transfer agent or registrar or any dividend distribution agent;
(viii) reasonable and documented out-of-pocket expenses of Guggenheim
Securities, including fees and expenses of counsel, not to exceed $75,000; and
(ix) all other costs and expenses incident to the performance of its obligations
hereunder which are not otherwise specifically provided for in this Section.

 

Section. 6                                          Conditions of Guggenheim
Securities’s Obligation.  Guggenheim Securities’ obligation to solicit purchases
on an agency basis for the Shares or otherwise take any action pursuant to a
Sales Notice that has been accepted by the Company and to purchase the Shares
pursuant to any Terms Agreement shall be subject to the satisfaction of the
following conditions:

 

(a)                                 At the Time of Acceptance, at the time of
the commencement of trading on the Exchange on the Purchase Date(s) and at the
relevant Time of Sale and Agent Settlement Date, or with respect to a Principal
Transaction pursuant to a Terms Agreement, at the time of execution and delivery
of the Terms Agreement by the Company and at the relevant Time of Sale and
Principal Settlement Date:

 

(i)                                     The representations, warranties and
agreements on the part of the Company herein contained or contained in any
certificate of an officer or officers of the Company delivered pursuant to the
provisions hereof shall be true and correct in all respects.

 

(ii)                                  The Company shall have performed and
observed its covenants and other obligations hereunder and/or under any Terms
Agreement, as the case may be, in all material respects.

 

(iii)                               In the case of an Agency Transaction, from
the Time of Acceptance until the Agency Settlement Date, or, in the case of a
Principal Transaction pursuant to a Terms Agreement, from the time of execution
and delivery of the Terms Agreement by the Company until the Principal
Settlement Date, trading in the Common Stock on the Exchange shall not have been
suspended.

 

25

--------------------------------------------------------------------------------


 

(iv)                              From the date of this Agreement, no event or
condition of a type described in Section 3(o) hereof shall have occurred or
shall exist, which event or condition is not disclosed in any Permitted Free
Writing Prospectus, the Prospectus or any Incorporated Document prior to the
commencement of trading on the applicable trading date for such Shares and the
effect of which in the reasonable judgment of Guggenheim Securities makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Shares on the applicable Settlement Date on the terms and in the manner
contemplated by this Agreement or any Terms Agreement, as the case may be, any
Permitted Free Writing Prospectus and the Prospectus.

 

(v)                                 Subsequent to the Time of Acceptance or the
time of execution and delivery of the Terms Agreement by the Company, as the
case may be, (A) no downgrading shall have occurred in the rating accorded any
debt securities of or guaranteed by the Company or any of its Subsidiaries by
Moody’s Investors Service, Inc. or Standard & Poor’s (a division of the McGraw
Hill Companies, Inc.) and (B) neither organization shall have publicly announced
that it has under surveillance or review, or has changed its outlook with
respect to, its rating of any debt securities of or guaranteed by the Company or
any of its Subsidiaries (other than an announcement with positive implications
of a possible upgrading).

 

(vi)                              The Shares to be issued pursuant to the Sales
Notice or pursuant to a Terms Agreement, as applicable, shall have been approved
for listing on the Exchange, subject only to notice of issuance.

 

(vii)                           (A) No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the relevant Settlement Date, prevent the issuance or sale of the Shares
and (B) no injunction or order of any federal, state or foreign court shall have
been issued that would, as of the relevant Settlement Date, prevent the issuance
or sale of the Shares.

 

(viii)                        (A) No order suspending the effectiveness of the
Registration Statement shall be in effect, no proceeding for such purpose or
pursuant to Section 8A of the 1933 Act shall be pending before or threatened by
the Commission and no notice of objection of the Commission to the use of the
Registration Statement pursuant to Rule 401(g)(2) under the 1933 Act shall have
been received by the Company; (B) the Prospectus and each Permitted Free Writing
Prospectus shall have been timely filed with the Commission under the 1933 Act
(in the case of any Permitted Free Writing Prospectus, to the extent required by
Rule 433 under the 1933 Act); (C) all requests by the Commission for additional
information shall have been complied with to the reasonable satisfaction of
Guggenheim Securities; and (D) no suspension of the qualification of the Shares
for offering or sale in any jurisdiction, and no initiation or threatening of
any proceedings for any of such purposes, will have occurred and be in effect.

 

(ix)                              Since the date of the latest audited financial
statements then included or incorporated by reference in the Registration
Statement, Prospectus and any

 

26

--------------------------------------------------------------------------------


 

Permitted Free Writing Prospectus, no Material Adverse Change shall have
occurred.

 

(x)                                 All filings with the Commission required by
Rule 424 under the 1933 Act to have been filed by each Time of Sale or related
Settlement Date shall have been made within the applicable time period
prescribed for such filing by Rule 424 (without reliance on Rule 424(b)(8)).

 

(xi)                              Each of the Company and its Subsidiaries shall
be in compliance with any purchase and sale restrictions applicable to it and
its officers and directors with respect to Regulation M of the 1933 Act.

 

(xii)                           FINRA shall have raised no objection to the
fairness and reasonableness of the sales agency terms an arrangements.

 

(b)                                 At every Bring-Down Delivery Date,
Guggenheim Securities shall have received the officer’s certificates, opinions
and negative assurance letters of counsel and “comfort” letters and other
documents provided for under Sections 3(k) through (m), inclusive.

 

Section. 7                                          Indemnification.

 

(a)                                 The Company shall indemnify and hold
harmless Guggenheim Securities, its affiliates, members, directors, officers,
employees and each person, if any, who controls Guggenheim Securities within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act, against any
and all losses, liabilities, claims, damages and expenses whatsoever as incurred
(including but not limited to reasonable and documented attorneys’ fees and any
and all expenses whatsoever reasonably incurred in investigating, preparing or
defending against any litigation, commenced or threatened, or any claim
whatsoever, and any and all amounts paid in settlement of any claim or
litigation), joint or several, to which they or any of them may become subject
under the 1933 Act, the 1934 Act or otherwise, insofar as such losses,
liabilities, claims, damages or expenses (or actions in respect thereof) arise
out of or are based upon (i) any untrue statement or alleged untrue statement of
a material fact contained in the Registration Statement, or any amendment
thereto, or the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading; or (ii) any untrue statement or alleged untrue statement of a
material fact included in the Prospectus, or in any supplement thereto or
amendment thereof or document incorporated by reference therein, or in any
Permitted Free Writing Prospectus, or in any “issuer information” (as defined in
Rule 433(h)(2) under the 1933 Act) filed or required to be filed pursuant to
Rule 433(d) under the 1933 Act, or the omission or alleged omission to state in
the Prospectus, or in any supplement thereto or amendment thereof or document
incorporated by reference therein, or in any Permitted Free Writing Prospectus,
or in any “issuer information” (as defined in Rule 433(h)(2) under the 1933 Act)
filed or required to be filed pursuant to Rule 433(d) under the 1933 Act a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the Company will not be liable in any such case to the extent but only to
the extent that any such loss, liability, claim, damage or expense arises out of
or is based upon any such untrue statement or alleged untrue statement or
omission or alleged omission made therein in reliance upon and in

 

27

--------------------------------------------------------------------------------


 

conformity with written information furnished to the Company by Guggenheim
Securities expressly for use therein.  The parties agree that such information
provided by Guggenheim Securities consists solely of the material referred to in
Section 20 hereof.  This indemnity agreement will be in addition to any
liability which the Company may otherwise have, including but not limited to
other liability under this Agreement.

 

(b)                                 Guggenheim Securities shall indemnify and
hold harmless the Company, each of the directors of the Company, each of the
officers of the Company who shall have signed the Registration Statement, and
each other person, if any, who controls the Company within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act, against any losses,
liabilities, claims, damages and expenses whatsoever as incurred (including but
not limited to reasonable and documented attorneys’ fees and any and all
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any litigation, commenced or threatened, or any claim whatsoever, and
any and all amounts paid in settlement of any claim or litigation), joint or
several, to which they or any of them may become subject under the 1933 Act, the
1934 Act or otherwise, insofar as such losses, liabilities, claims, damages or
expenses (or actions in respect thereof) arise out of or are based upon (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, or any amendment thereto, or the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading or (ii) any untrue
statement or alleged untrue statement of a material fact contained in the
Prospectus, or in any amendment thereof or supplement thereto, or arise out of
or are based upon the omission or alleged omission to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that any such loss, liability, claim, damage or
expense arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with information furnished in writing to the Company by
Guggenheim Securities specifically for use therein; provided, however, that in
no case shall Guggenheim Securities be liable or responsible for any amount in
excess of the compensation received by it from the sales of the Shares pursuant
to this Agreement.  The parties agree that such information provided by or on
behalf of any Guggenheim Securities consists solely of the material referred to
in Section 20 hereof.

 

(c)                                  Promptly after receipt by an indemnified
party under subsection (a) or (b) above of notice of any claims or the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under such subsection,
notify each party against whom indemnification is to be sought in writing of the
claim or the commencement thereof (but the failure so to notify an indemnifying
party shall not relieve the indemnifying party from any liability which it may
have under this Section 7 to the extent that it is not materially prejudiced as
a result thereof or otherwise has notice of any such action, and in any event
shall not relieve it from any liability that such indemnifying party may have
otherwise than on account of the indemnity agreement hereunder).  In case any
such claim or action is brought against any indemnified party, and it notifies
an indemnifying party of the commencement thereof, the indemnifying party will
be entitled to participate, at its own expense in the defense of such action,
and to the extent it may elect by written notice delivered to the indemnified

 

28

--------------------------------------------------------------------------------


 

party promptly after receiving the aforesaid notice from such indemnified party,
to assume the defense thereof with counsel satisfactory to such indemnified
party; provided however, that counsel to the indemnifying party shall not
(except with the written consent of the indemnified party) also be counsel to
the indemnified party.  Notwithstanding the foregoing, the indemnified party or
parties shall have the right to employ its or their own counsel in any such
case, but the fees and expenses of such counsel shall be at the expense of such
indemnified party or parties unless (i) the employment of such counsel shall
have been authorized in writing by one of the indemnifying parties in connection
with the defense of such action, (ii) the indemnifying parties shall not have
employed counsel to have charge of the defense of such action within a
reasonable time after notice of commencement of the action, (iii) the
indemnifying party does not diligently defend the action after assumption of the
defense, or (iv) such indemnified party or parties shall have reasonably
concluded that there may be defenses available to it or them which are different
from or additional to those available to one or all of the indemnifying parties
(in which case the indemnifying parties shall not have the right to direct the
defense of such action on behalf of the indemnified party or parties), in any of
which events such fees and expenses shall be borne by the indemnifying parties.
Notwithstanding the foregoing, if at any time an indemnified party shall have
requested that an indemnifying party reimburse the indemnified party for fees
and expenses of counsel as contemplated by this paragraph, the indemnifying
party shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the indemnifying party of such request and (ii) the indemnifying
party shall not have reimbursed the indemnified party in accordance with such
request prior to the date of such settlement. No indemnifying party shall,
without the prior written consent of the indemnified parties, effect any
settlement or compromise of, or consent to the entry of judgment with respect
to, any pending or threatened claim, investigation, action or proceeding in
respect of which indemnity or contribution may be or could have been sought by
an indemnified party under this Section 7 hereof (whether or not the indemnified
party is an actual or potential party thereto), unless such settlement,
compromise or judgment (i) includes an unconditional release of the indemnified
party from all liability arising out of such claim, investigation, action or
proceeding and (ii) does not include a statement as to or an admission of fault,
culpability or any failure to act, by or on behalf of the indemnified party.

 

(d)                                 In order to provide for contribution in
circumstances in which the indemnification provided for in Section 7(a) and
7(b) hereof is for any reason held to be unavailable from any indemnifying party
or is insufficient to hold harmless a party indemnified thereunder, the Company
and Guggenheim Securities shall contribute to the aggregate losses, claims,
damages, liabilities and expenses of the nature contemplated by such
indemnification provision (including any investigation, legal and other expenses
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claims asserted, but after deducting in the case of
losses, claims, damages, liabilities and expenses suffered by the Company, any
contribution received by the Company from persons, other than Guggenheim
Securities, who may also be liable for contribution, including persons who
control the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act, officers of the Company who signed the Registration
Statement and directors of the Company) as incurred to which the Company

 

29

--------------------------------------------------------------------------------


 

and Guggenheim Securities may be subject, in such proportions as is appropriate
to reflect the relative benefits received by the Company and Guggenheim
Securities from the Offering or, if such allocation is not permitted by
applicable law, in such proportions as are appropriate to reflect not only the
relative benefits referred to above but also the relative fault of the Company
and Guggenheim Securities in connection with the statements or omissions which
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations.  The relative benefits received by
the Company and Guggenheim Securities shall be deemed to be in the same
proportion as the Net Proceeds from (before deducting expenses) received by the
Company, on the one hand, and the compensation received by Guggenheim Securities
from the sales of the Shares pursuant to this Agreement.  The relative fault of
each of the Company and Guggenheim Securities shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or Guggenheim Securities and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  The Company and Guggenheim
Securities agree that it would not be just and equitable if contribution
pursuant to this Section 7(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this Section 7(d).  The aggregate amount of
losses, liabilities, claims, damages and expenses incurred by an indemnified
party and referred to above in this Section 7(d) shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any judicial, regulatory or other legal or
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue or alleged untrue statement or omission or alleged
omission.  Notwithstanding the provisions of this Section 7(d), (i) Guggenheim
Securities shall be required to contribute any amount in excess of the amount by
which the compensation received by it from the Shares sold by it pursuant to
this Agreement exceeds the amount of any damages which it has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission and (ii) no person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the 1933 Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  For purposes of this Section 7(d), each of Guggenheim
Securities’ affiliates, directors, officers, employees and each person, if any,
who controls Guggenheim Securities within the meaning of Section 15 of the 1933
Act or Section 20 of the 1934 Act shall have the same rights to contribution as
Guggenheim Securities, and each person, if any, who controls the Company within
the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act, each
officer of the Company who shall have signed the Registration Statement and each
director of the Company shall have the same rights to contribution as the
Company, subject in each case to clauses (i) and (ii) of the immediately
preceding sentence.  Any party entitled to contribution will, promptly after
receipt of notice of commencement of any action, suit or proceeding against such
party in respect of which a claim for contribution may be made against another
party or parties, notify each party or parties from whom contribution may be
sought, but the omission to so notify such party or parties shall not relieve
the party or

 

30

--------------------------------------------------------------------------------


 

parties from whom contribution may be sought from any obligation it or they may
have under this Section 7(d) or otherwise.

 

Section. 8                                          Representations, Warranties
and Agreements to Survive Delivery.  The respective indemnities, agreements,
representations, warranties and other statements of the Company and Guggenheim
Securities, as set forth in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall remain in full force and effect,
regardless of any investigation (or any statement as to the results thereof)
made by or on behalf of Guggenheim Securities or any controlling person of
Guggenheim Securities, or the Company, or any officer or director or controlling
person of the Company, and shall survive delivery of and payment for the Shares.

 

Section. 9                                          Research Analyst
Independence. The Company acknowledges that the Guggenheim Securities’ research
analysts and research department are required to be independent from its
investment banking division and are subject to certain regulations and internal
policies, and that such Guggenheim Securities’ research analysts may hold views
and make statements or investment recommendations and/or publish research
reports with respect to the Company and/or the offering contemplated hereby that
differ from the views of personnel in its respective investment banking
division.  The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against Guggenheim
Securities with respect to any conflict of interest that may arise from the fact
that the views expressed by its independent research analysts and research
department may be different from or inconsistent with the views or advice
communicated to the Company by personnel in its investment banking division. 
The Company acknowledges that Guggenheim Securities is a full service securities
firm and as such from time to time, subject to applicable securities laws, may
effect transactions for its own account or the account of its customers and hold
long or short positions in debt or equity securities of the companies that may
be the subject of the transactions contemplated by this Agreement

 

Section. 10                                   No Advisory or Fiduciary
Relationship.  The Company acknowledges and agrees that (i) Guggenheim
Securities is acting solely in the capacity of an arm’s length contractual
counterparty to the Company with respect to the offering of Shares contemplated
hereby (including in connection with determining the terms of such offering) and
(ii) Guggenheim Securities has not assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether Guggenheim
Securities has advised or is currently advising the Company on other matters) or
any other obligation to the Company except the obligations expressly set forth
in this Agreement, (iii) Guggenheim Securities and its affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Company, (iv) any duties and obligations that Guggenheim Securities may
have to the Company shall be limited to those duties and obligations
specifically stated herein and (v) Guggenheim Securities has not provided any
legal, accounting, regulatory or tax advice with respect to the Offering and the
Company has consulted its own respective legal, accounting, regulatory and tax
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that Guggenheim Securities has rendered advisory services of any
nature or respect, or owe a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

 

31

--------------------------------------------------------------------------------


 

Section. 11                                   Termination.

 

(a)                                 The Company shall have the right, by giving
written notice as hereinafter specified, to terminate this Agreement in its sole
discretion at any time.  Any such termination shall be without liability of any
party to any other party, except that (i) with respect to any pending sale
through Guggenheim Securities for the Company, the obligations of the Company,
including in respect of compensation of Guggenheim Securities, shall remain in
full force and effect notwithstanding such termination; and (ii) the provisions
of Section 1, Section 5, Section 7 and Section 8 of this Agreement shall remain
in full force and effect notwithstanding such termination.

 

(b)                                 Guggenheim Securities shall have the right,
by giving written notice as hereinafter specified, to terminate this Agreement
in its sole discretion at any time.  Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 1, Section 5, Section 7 and Section 8 of this Agreement shall remain in
full force and effect notwithstanding such termination.

 

(c)                                  This Agreement shall remain in full force
and effect until and unless terminated pursuant to Section 11(a) or (b) above or
otherwise by mutual agreement of the parties; provided that any such termination
by mutual agreement or pursuant to this clause (c) shall in all cases be deemed
to provide that Section 1, Section 5, Section 7 and Section 8 of this Agreement
shall remain in full force and effect.

 

(d)                                 Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided that
such termination shall not be effective until the close of business on the date
of receipt of such notice by Guggenheim Securities or the Company, as the case
may be.  If such termination shall occur prior to the Settlement Date for any
sale of Shares, such sale shall settle in accordance with the provisions of
Section 2(g)(v) or 2(g)(ix) hereof, as may be applicable.

 

(e)                                  In the case of any purchase by Guggenheim
Securities pursuant to a Terms Agreement, Guggenheim Securities may terminate
this Agreement, at any time at or prior to the Settlement Date (i) if there has
been, since the time of execution of this Agreement or since the respective
dates as of which information is given in the Incorporated Documents or the
Prospectus, any Material Adverse Change, or (ii) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of Guggenheim Securities, impracticable or inadvisable to market the
Shares or to enforce contracts for the sale of Shares, or (iii) if trading in
any securities of the Company has been suspended or materially limited by the
Commission or the Exchange, or if trading generally on the New York Stock
Exchange or Nasdaq has been suspended or materially limited, or minimum or
maximum prices for trading have been fixed, or maximum ranges for prices have
been required, by any of said exchanges or by such system or by order of the
Commission, FINRA or any other governmental authority, or (iv) a material
disruption has occurred in commercial banking or securities settlement or
clearance services in the

 

32

--------------------------------------------------------------------------------


 

United States, or (v) if a banking moratorium has been declared by either
Federal or New York authorities.

 

Section. 12                                   Notices.  All statements,
requests, notices and agreements hereunder shall be in writing, and if to
Guggenheim Securities shall be delivered or sent by mail transmission to:

 

Guggenheim Securities, LLC

330 Madison Avenue

New York, NY 10017

Attention: Stuart Duty, Senior Managing Director

 

with a copy to:

 

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036

Attention: Stuart Bressman

 

and if to the Company to:

 

TetraLogic Pharmaceuticals Corporation

343 Phoenixville Pilke

Malvern, PA 19355

Attention: General Counsel

 

with a copy to:

Pepper Hamilton LLP

400 Berwyn Park

899 Cassatt Road

Berwyn, PA 19312

Attention: Jeffrey P. Libson, Esq.

 

Notwithstanding the foregoing, any communications relating to proposed Agency
Transactions pursuant to Section 2(g)(i) shall originate from one of the
following designated persons at the Company: J. Kevin Buchi, Pete Meyers,
Patrick Hutchison and Richard Sherman (the “Company Designated Persons”) and
shall be directed to the following designated persons at Guggenheim Securities:
Susanne Mulligan, Paul Gaydos and Shiv Taylor (the “Agent Designated Persons”).
Any Sale

 

33

--------------------------------------------------------------------------------


 

Notices from Guggenheim Securities to the Company shall be sent to the Company
Designated Persons and acceptances shall be returned to the Agent Designated
Persons.

 

Any such statements, requests, notices or agreements shall take effect upon
receipt thereof.

 

Section. 13                                   Parties.  This Agreement shall be
binding upon, and inure solely to the benefit of, Guggenheim Securities and the
Company and, to the extent provided in Sections 7 and 8 hereof, the officers,
directors, employees, attorneys and agents of the Company and Guggenheim
Securities and each person who controls the Company or Guggenheim Securities,
and their respective heirs, executors, administrators, successors and assigns,
and no other person shall acquire or have any right under or by virtue of this
Agreement.  No purchaser of Shares through Guggenheim Securities shall be deemed
a successor or assign by reason merely of such purchase.

 

Section. 14                                   Time of the Essence.  Time shall
be of the essence of this Agreement.  As used herein, the term “business day”
shall mean any day on which the Exchange is open for business.

 

Section. 15                                   Waiver of Jury Trial; Proceedings.

 

(a)                                 The Company and Guggenheim Securities hereby
irrevocably waive, to the fullest extent permitted by applicable law, any and
all right to jury trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

 

(b)                                 The Company irrevocably agrees that any
legal suit, action or proceeding arising out of or based upon this Agreement or
the transactions contemplated hereby may be instituted in the federal courts of
the United States of America located in the City of New York or the courts of
the State of New York in each case located in the Borough of Manhattan in the
City of New York, and irrevocably submits to the non-exclusive jurisdiction of
such courts in any such suit, action or proceeding. The Company further agrees
that service of any process, summons, notice or document by mail to such party’s
address set forth above shall be effective service of process for any lawsuit,
action or other proceeding brought in any such court.

 

(c)                                  The Company agrees that a final judgment in
any such suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other lawful manner.

 

Section. 16                                   Governing Law.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

 

Section. 17                                   Counterparts.  This Agreement and
any Terms Agreement may be executed by any one or more of the parties hereto and
thereto in any number of counterparts, each of which shall be deemed to be an
original, but all such respective counterparts shall together constitute one and
the same instrument.  This Agreement and any Terms Agreement may be delivered by
any party by facsimile or other electronic transmission.

 

34

--------------------------------------------------------------------------------


 

Section. 18                                   Severability.  The invalidity or
unenforceability of any Section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other Section, paragraph or
provision hereof.  If any Section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

 

Section. 19                                   Adjustments for Share Splits. The
parties acknowledge and agree that all share-related numbers contained in this
Agreement shall be adjusted to take into account any share split, share dividend
or similar event effected with respect to the Common Stock.

 

Section. 20                                   Agents’ Information. The parties
hereto acknowledge and agree that, for all purposes of this Agreement, the
information provided by the Agent consists solely of the following information
in the Prospectus Supplement: the fourth sentence of the first paragraph, the
third sentence of the second paragraph and the fourth paragraph under the
heading “Plan of distribution” in the Prospectus Supplement.

 

[Signature page follows]

 

35

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
Guggenheim Securities and the Company in accordance with its terms.

 

Very truly yours,

 

TETRALOGIC PHARMACEUTICALS CORPORATION

 

 

 

 

 

By:

/s/ J. Kevin Buchi

 

Name: J. Kevin Buchi

 

Title: Chief Executive Officer

 

 

 

 

 

Accepted as of the date hereof:

 

 

 

GUGGENHEIM SECURITIES, LLC

 

 

 

 

 

By:

/s/ Stuart Duty

 

Name: Stuart Duty

 

Title: Senior Managing Director

 

 

[Signature Page to Sales Agreement]

 

--------------------------------------------------------------------------------


 

Annex I

 

[COMPANY LETTERHEAD]

 

TERMS AGREEMENT

 

[Date]

 

GUGGENHEIM SECURITIES, LLC

330 Madison Avenue

New York, NY 10017

 

Ladies and Gentlemen:

 

TetraLogic Pharmaceuticals Corporation, a corporation organized under the laws
of the State of Delaware (the “Company”), proposes, subject to the terms and
conditions stated herein and in the At-the-Market Equity Offering Sales
Agreement, dated March 13, 2015 (the “Sales Agreement”), between the Company and
Guggenheim Securities, LLC (the “Agent”), to issue and sell to the Agent the
securities specified in Schedule hereto (the “Purchased Securities”). Unless
otherwise defined below, capitalized terms defined in the Sales Agreement shall
have the same meanings when used herein.

 

Each of the provisions of the Sales Agreement not specifically related to the
solicitation by the Agent, as agent of the Company, of offers to purchase
securities is incorporated herein by reference in its entirety, and shall be
deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein. Each of the representations and
warranties set forth therein shall be deemed to have been made at and as of the
date of this Terms Agreement and the Settlement Date, except that each
representation and warranty in Section 1 of the Sales Agreement which makes
reference to the Prospectus (as therein defined) shall be deemed to be a
representation and warranty as of the date of the Sales Agreement in relation to
the Prospectus, and also a representation and warranty as of the date of this
Terms Agreement and the Settlement Date in relation to the Prospectus as amended
and supplemented to relate to the Purchased Securities.

 

[An amendment to the Registration Statement (as defined in the Sales Agreement),
or a supplement to the Prospectus, as the case may be, relating to the Purchased
Securities, in the form heretofore delivered to the Agent is now proposed to be
filed with the Securities and Exchange Commission.]

 

Subject to the terms and conditions set forth herein and in the Sales Agreement
which are incorporated herein by reference, the Company agrees to issue and sell
to the Agent and the latter agrees to purchase from the Company the number of
shares of the Purchased Securities at the time and place and at the purchase
price set forth in the Schedule hereto.

 

I-1

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.

 

Very truly yours,

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Accepted as of the date hereof:

 

 

 

GUGGENHEIM SECURITIES, LLC

 

 

 

By:

 

 

Name:

 

Title:

 

 

I-2

--------------------------------------------------------------------------------


 

Schedule to Terms Agreement

 

Title of Purchased Securities:

Common Stock, par value $0.0001 per share

 

Number of Shares of Purchased Securities:

[·]

 

Purchase Price by Guggenheim Securities:

[·]

 

Method of and Specified Funds for Payment of Purchase Price:

[By wire transfer to a bank account specified by the Company in same day funds.]

 

Method of Delivery:

[To Guggenheim Securities’ account, or the account of Guggenheim Securities’
designee, at The Depository Trust Company via DWAC in return for payment of the
purchase price.]

 

Settlement Date:

[               ], 20[15]

 

Closing Location:

[               ]

 

Documents to be Delivered:

 

The following documents referred to in the Sales Agreement shall be delivered as
a condition to the closing (which documents shall be dated on or as of the date
of the Terms Agreement to which this Scheduled is annexed):

 

(a)         the officer’s certificate referred to in Section 4(a)(i)

(b)         the opinions and negative assurance letter referred to in
Section 4(a)(ii)

(c)          the “comfort” letter referred to in Section 4(a)(iii)

(d)         the opinion and negative assurance letter referred to in 4(b); and

(e)          such other documents as Guggenheim Securities shall reasonably
request.

 

I-3

--------------------------------------------------------------------------------


 

Annex II

 

[GUGGENHEIM SECURITIES LETTERHEAD]

 

[                ], 201[5]

 

TetraLogic Pharmaceuticals Corporation

343 Phoenixville Pilke

Malvern, PA 19355

Attention:

 

VIA EMAIL

 

TRANSACTION NOTICE

 

Dear [     ]:

 

This Notice sets forth the terms of the agreement of Guggenheim Securities, LLC
(“Agent”) with TetraLogic Pharmaceuticals Corporation, a corporation organized
under the laws of the State of Delaware (the “Company”), relating to the
issuance and sale of the Company’s Common Stock, par value $0.0001 per share,
pursuant to the Sales Agreement between the Company and Agent, dated March 13,
2015 (the “Sales Agreement”). Unless otherwise defined below, capitalized terms
defined in the Sales Agreement shall have the same meanings when used herein.

 

By countersigning or otherwise indicating in writing the Company’s acceptance of
this Notice (an “Acceptance”), the Company shall have agreed with Guggenheim
Securities to engage in the following transaction:

 

Number of Shares to be Sold:

 

 

Minimum Price at which Shares may be Sold:

 

 

Date(s) on which Shares may be Sold (“Purchase Date”):

 

 

Discount/Commission:

 

 

Manner in which Shares are to be sold:

 

Agency Transaction

Floor price:

 

[Insert if any]

 

The Agency Transaction set forth in this Notice will not be binding on the
Company or Agent unless and until the Company delivers its Acceptance; provided,
however, that neither the Company nor Agent will be bound by the terms of this
Notice unless the Company delivers its Acceptance by [               ] [am/pm]
(New York City time) on [the date hereof     , 2015 ].

 

II-1

--------------------------------------------------------------------------------


 

The Agency Transaction, if it becomes binding on the parties, shall be subject
to all of the representations, warranties, agreements, covenants and other terms
and conditions of the Sales Agreement, except to the extent amended or modified
hereby, all of which are expressly incorporated herein by reference. Each of the
representations, warranties and agreements set forth in the Sales
Agreement shall be deemed to have been made at and as of the date of the
Company’s Acceptance and on any Purchase Date and any Settlement Date.

 

If the foregoing conforms to your understanding of our agreement, please so
indicate by providing your Acceptance in the manner contemplated by the Sales
Agreement.

 

Very truly yours,

 

 

 

GUGGENHEIM SECURITIES, LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Accepted as of the date hereof:

 

 

 

TETRALOGIC PHARMACEUTICALS CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

II-2

--------------------------------------------------------------------------------


 

Exhibit A

 

[Form of Officers’ Certificate]

 

The undersigned, [     ], the [     ] of TetraLogic Pharmaceuticals Corporation,
a corporation organized under the laws of the State of Delaware (the “Company”)
and [     ], the [     ] of the Company, pursuant to Section 4(a)(i) of the
Sales Agreement between the Company and Guggenheim Securities, LLC, as agent,
dated March 13, 2015 (the “Sales Agreement”), each hereby certifies, in their
respective capacities as officers of the Company that:

 

(a)         There has not been, since the date of the Sales Agreement or since
the respective dates as of which information is given in the Prospectus, any
material adverse change, or any development involving a material adverse change,
in or affecting the current business, prospects, financial position,
stockholders’ equity, or results of operations of the Company and its
Subsidiaries, taken as a whole, or the Company’s ability to perform in any
material respect on a timely basis its obligations under the Sales Agreement;

 

(b)   The representations and warranties of the Company in Section 1 of the
Sales Agreement are true and correct with the same force and effect as though
expressly made at and as of the date hereof;

 

(c)          The Company has complied with all agreements and satisfied all
conditions on their part to be performed or satisfied under the Sales Agreement
at or prior to the date hereof;

 

(d)         No stop order suspending the effectiveness of the Registration
Statement under the 1933 Act has been issued and no order preventing or
suspending the use of the Prospectus has been issued and no proceedings for any
of those purposes have been instituted or are pending or, to our knowledge,
contemplated by the Commission; and

 

(e)          Each of Pepper Hamilton LLP and Proskauer Rose LLP is entitled to
rely on this certificate in connection with the respective opinions the firm is
rendering pursuant to the Sales Agreement.

 

All capitalized terms used herein that are defined in the Sales Agreement have
the respective meanings specified therein unless defined herein.

 

A-1

--------------------------------------------------------------------------------